Case 6:13-cv-06508-I\/|WP Document 133 Filed 01/18/19 Page 1 of 5

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

BENNY T. WARR and NINA M. WARR,
QI_<_D_EB
Plaintiffs,
lS-CV-6508P

v.
ANTHONY R. LIBERATORE, et al.,

Defendants.

 

Plaintiffs in the above-captioned matter filed a motion in limine (Docket # 127)
seeking to preclude the following evidence: (l) testimony from Sergeants Andrevv J. McPherson
and Lazlo Tordai; (2) testimony from Sherman Hardy; (3) testimony or evidence concerning
plaintiff Benny Warr’s substance abuse history; (4) testimony or evidence concerning plaintiff
Benny Warr’s criminal history; (5) testimony or evidence concerning Witness Derrick Latham’s
criminal history; (6) testimony or evidence concerning calls for police service on Jefferson
Avenue; (7) footage of the blue light camera video and still photos of plaintiff Benny Warr prior
to 8:04 p.m. on May l, 2013; and (8) certain references in the medical records and other exhibits.
Defendants filed a motion in limine (Docket # 126) seeking (l) to dismiss plaintiffs’ claim for
unlawful arrest; (2) dismissal of the claim against defendant J ames Sheppard; (3) permission to
present evidence of plaintiff Benny Warr’s pre-arrest activity depicted on blue light footage;

(4) permission to present evidence of the criminal history of the 500 Block of Jefferson Avenue,
including the testimony of Sherman Hardy; (5) permission to present evidence of plaintiff Benny
Warr’s criminal history; (6) permission to present evidence of plaintiff Benny Warr’s substance

abuse history; (7) preclusion of testimony or evidence concerning prior complaints against

Case 6:13-cv-06508-I\/|WP Document 133 Filed 01/18/19 Page 2 of 5

defendants Joseph Ferrigno and Anthony Liberatore; (8) preclusion of testimony from Barbara

Lacker-Ware; (9) preclusion of testimony from Michael Levine; (10) preclusion of testimony

from Dr. Kenneth Reagles; (l l) preclusion of testimony from Dr. Clifford Ameduri; and

(12) preclusion of testimony from Dr. Michael Kuttner. Oral argument Was heard by this Court

on January l(), 2019, January ll, 20l9, and January 17, 2019. An evidentiary hearing Was also

conducted on January l7, 2019.

For the reasons discussed more fully on the record on January l(), l l, and l7,

2019, plaintiffs’ motion in limine (Docket # 127) is GRANTED in PART and DENIED in

PART. Specifically, the Court rules as follows:

(1)

(2)

(3)

(4)

(5)

(6)

Sergeants Andrevv J. McPherson and Lazlo Tordai are precluded from
testifying unless plaintiffs open the door to such testimony through other
evidence at trial;

Sherman Hardy is precluded from testifying unless plaintiffs open the door
to such testimony through other evidence at trial; '

Testimony or evidence concerning plaintiff Benny Warr’s substance abuse
history is permitted solely on the issue of causation of claimed cognitive
injuries and damages for claimed cognitive injuries, PTSD and emotional
distress; a limiting instruction Will be given to the jury; defendants are
precluded from offering or eliciting drug use evidence for any other purpose
Without a prior ruling from the Court;

Testimony or evidence concerning plaintiff Benny Warr’s criminal history is
limited to evidence of (l) Mr. Warr’s single felony conviction for
Aggravated Unlicensed Operation of a Motor Vehicle in the First degree and
(2) Mr. Warr’s prior arrest history and interactions With law enforcement
(the date of the arrest, but not the crime for Which he Was arrested, or
Whether he Was convicted or served time in jail);

Testimony or evidence relating to Witness Derrick Latham’s prior criminal
or substance abuse history is limited to evidence that he Was convicted of a
felony Within the past ten years, and the date of the conviction, but not the

specifics of the charge;

Testimony or evidence concerning calls for police service on Jefferson
Avenue is limited to the information that Was Within the arresting

2

Case 6:13-cv-06508-I\/|WP Document 133 Filed 01/18/19 Page 3 of 5

(7)

(8)

defendants’ knowledge at the time of the May l, 2013 incident, as well as
testimony or evidence concerning the Clearing the Block policy solely as it
pertains to the alleged purpose of the arresting defendants’ actions that day,
but not as evidence of Mr. Warr’s character or his involvement with or
propensity to engage in criminal or vice activity;

Defendants are precluded from offering video evidence depicting plaintiff
Benny Warr’s May l, 2013, activity before the defendants arrived on scene
unless plaintiffs open the door to such testimony; to the extent defendants
wish to introduce a still photograph depicting Mr. Warr standing, they must
request permission from the Court outside the presence of the jury, explain
the relevance at the time of the request, and obtain a ruling in advance;

The medical records and exhibits may be redacted to exclude references to
tickets, incarcerations of Mr. Warr or his son, and l\/Ir. Warr’s alleged
association with gang members, substance abusers, or vice activity.

For the reasons discussed more fully on the record on January lO, ll, and 17,

2019, defendants’ motion in limine (Docket # 126) is GRANTED in PART and DENIED in

PART. Specifically, the Court rules as follows:

(1)
(2)
(3)

(4)

(5)

Defendants’ motion to dismiss plaintiffs’ claim for false arrest is denied;
Defendants’ motion to dismiss the claim against James Sheppard is denied;

Defendants are precluded from offering video evidence depicting plaintiff
Benny Warr’s May l, 2013, activity before the defendants arrived on Scene
unless plaintiffs open the door to such testimony; to the extent defendants
wish to introduce a still photograph depicting l\/lr. Warr standing, they must
request permission from the Court outside the presence of the jury, explain
the relevance at the time of the request, and obtain a ruling in advance;

Testimony or evidence concerning the history of vice activity on Jefferson
Avenue is limited to information within the arresting defendants’ knowledge
at the time of the May l, 2013 incident, as well as testimony or evidence
concerning the Clearing the Block policy solely as it pertains to the alleged
purpose of the arresting defendants’ actions that day, but not as evidence of
Mr. Warr’s character or his involvement with or propensity to engage in
criminal or vice activity; testimony from Sherman Hardy is precluded unless
plaintiffs open the door to such testimony through other evidence at trial;

Testimony or evidence concerning plaintiff Benny Warr’s criminal history is
limited to evidence of (l) Mr. Warr’s single felony conviction for

3

Case 6:13-cv-06508-I\/|WP Document 133 Filed 01/18/19 Page 4 of 5

(6)

(7)

Aggravated Unlicensed Operation of a Motor Vehicle in the First degree and
(2) l\/Ir. Warr’s prior arrest history and interactions with law enforcement
(the date of the arrest, but not the crime for which he Was arrested, or
whether he was convicted or served time in jail);

Testimony or evidence concerning plaintiff Benny Warr’s substance abuse
history is permitted solely on the issue of causation of claimed cognitive
injuries and damages for claimed cognitive injuries, PTSD and emotional
distress; a limiting instruction will be given to the jury; defendants are
precluded from offering or eliciting drug use evidence for any other purpose
without a prior ruling from the Court;

Plaintiffs are precluded from questioning Joseph Ferrigno, Anthony
Liberatore and Mitchell Stewart concerning prior complaints (including the
number of complaints) made against them; with respect only to the jury’s
evaluation of plaintiffs’ claim against defendant Sheppard, testimony

x relating to the Concise Officer History Reports reviewed by J ames

(3)

(9)

(19)

Sheppard, with the redactions agreed upon by the parties, may be elicited, as
well as Sheppard’s knowledge of the number of previous complaints filed
against those officers; an appropriate limiting instruction will be given; the
Court reserves on plaintiffs’ request to question Sheppard about the specific
conduct alleged in prior complaints;

Defendants’ motion to preclude the testimony of Barbara Lacker-Ware is
denied as premature as plaintiffs have not yet decided whether they wish to
offer her testimony;

Plaintiffs will be permitted to offer the testimony of Michael Levine in
accordance with the guidance provided by the Court during the proceedings;
Mr. Levine is precluded from offering any legal opinions or invading the
province of the jury; defendants may voir dire l\/Ir. Levine outside the
presence of the jury concerning his knowledge of local law enforcement
policies and procedures; the Court reserves the question whether the jury
should be instructed on the use of deadly force;

Plaintiffs will be permitted to offer the testimony of Dr. Kenneth Reagles in
accordance with the guidance provided by the Court during the proceedings,
Mr. Reagles must establish his qualifications to offer opinions about
psychiatric injuries and/or damages;

Case 6:13-cv-06508-I\/|WP Document 133 Filed 01/18/19 Page 5 of 5

(l 1) Plaintiffs will be permitted to offer the testimony of Dr. Clifford Ameduri in
accordance with the guidance provided by the Court during the proceedings,
Mr. Ameduri is precluded from offering opinions concerning psychiatric
injuries and/or damages;

(12) Plaintiffs will be permitted to offer the testimony of Dr. Michael Kuttner in
accordance with the guidance provided by the Court during the proceedings

IT IS S() ORDEREI).

ma/\`M w/?;L&€ Jb'\¢\...-
MARIAN W. PAYSON
United States Magistrate Judge

Dated: Rochester, New York
January § § , 2019

